UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6008


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EMANUEL SAMMY BANKS,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Senior District Judge. (5:13-cr-00037-FPS-JES-1)


Submitted:   March 29, 2016                 Decided:   April 1, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Emanuel Banks, Appellant Pro Se. William J. Ihlenfeld, II, OFFICE
OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Emanuel   Sammy    Banks   appeals   the    district     court’s    order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction pursuant to Sentencing Guidelines Amendment 782.                    We

have     reviewed   the    record    and    find   no   reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.     See United States v. Banks, No. 5:13-cr-00037-FPS-JES-1

(N.D.W. Va. Dec. 22, 2015). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court   and    argument    would    not   aid   the

decisional process.



                                                                       AFFIRMED




                                      2